Citation Nr: 0518741	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis.

2.  Entitlement to service connection for lumbar spine 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to October 
1985, followed by service in the Reserves from February 1986 
to February 1992.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
service connection for arthritis of the lumbar and cervical 
spine.  In May 2000, the Board found both claims to be well 
grounded, and remanded them for additional development.

Jurisdiction of the case was subsequently transferred to the 
Milwaukee, Wisconsin RO and later, after the veteran moved, 
to the RO in St. Petersburg, Florida.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

In response to the most recent, November 2004 supplemental 
statement of the case (SSOC), the veteran, for the first 
time, indicated that she desired a hearing before a Veterans 
Law Judge (VLJ) of the Board at the RO (Travel Board 
hearing).  Later, in February 2005, the veteran indicated 
that she instead wanted a videoconference hearing, after 
which the St. Petersburg RO certified the appeal and 
forwarded it to the Board in March 2005.

As the veteran's request for a videoconference hearing was 
timely, one should be scheduled.  See 38 C.F.R. §§ 20.703, 
20.1304 (2004).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

The RO should schedule the veteran for a 
videoconference hearing before a VLJ of 
the Board as soon as possible, notifying 
her and her representative of the date, 
time and location of his hearing, and 
placing a copy of this letter in her 
claims file.  If, for whatever reason, 
she decides that she no longer wants this 
type of hearing (or any other type of 
hearing before the Board), then she 
should indicate this in writing and it, 
too, should be documented in the claims 
file.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


